Citation Nr: 1145229	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  09-37 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. N. Driever

INTRODUCTION

The Veteran had active service from September 1954 to July 1957.  He died in January 2007, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

During the course of this appeal, the appellant requested a hearing before the Board.  In a written statement received at the RO in June 2010, however, she withdrew that request and asked that her case be forwarded to the Board for a decision.  Therefore, the Board considers her hearing request withdrawn pursuant to 38 C.F.R. § 20.702(e).



FINDINGS OF FACT

1.  The Veteran died in January 2007, and the immediate cause of death was listed as a cerebrovascular accident.

2.  At the time of his death, the Veteran was service-connected for paralysis of the right common peroneal nerve and cicatrices of the right lower extremity, rated as 40 percent disabling; blindness of the left eye, residual of a skull fracture, rated as 30 percent disabling; and, cicatrices of the skin and muscle due to trauma and surgery of the right lower extremity, rated as noncompensable.  

3.  The cause of the Veteran's death developed many years after service and was not the result of a disease or injury incurred in active service. 


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The United States Court of Appeals for Veterans Claims (Court) also held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that additional notice requirements apply in the context of a claim for dependency indemnity and compensation (DIC) benefits based on service connection for the cause of death. In particular, notice should include: (1) The Court stated that the content of the notice letter will depend upon the information provided in the claimant's application and that the letter should be "tailored" to be responsive to the details of the application submitted.  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing compliant notice. 

In this case, the Board acknowledges that the RO did not provide the appellant with adequate notice prior to the initial decision in December 2007.  Nevertheless, the RO did send the appellant letters in March 2007 and February 2009, which collectively informed her about the evidence necessary to substantiate her claim and the division of responsibilities in obtaining the evidence.  The Board finds that any defect with respect to the timing of the notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided to the appellant was not given prior to the first agency of original jurisdiction (AOJ) adjudication of the case, notice was provided by the AOJ prior to the transfer and certification of the appellant's case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b).  After the notice was provided, the appellant's claim was readjudicated in a statement of the case (SOC). Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  The claimant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices, and she has taken full advantage of these opportunities, submitting evidence and argument in support of her claim.  Viewed in such context, the furnishing of notice after the decision that led to this appeal did not compromise the essential fairness of the adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369, 1373   (Fed. Cir. 2004).  The appellant has had a "meaningful opportunity to participate effectively," Dingess/Hartman, and the Board finds that the present adjudication of the appeal will not result in any prejudice to the appellant.  Therefore, with respect to the timing requirement for the notice, the Board concludes that to decide this appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the appellant in the notice letters about the information and evidence that is necessary to substantiate her claim for service connection for the cause of the Veteran's death.   She was specifically advised of the conditions for which service connection had been established during the Veteran's lifetime, the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The notice letters also explained the division of responsibilities in obtaining the evidence.  

The Board does acknowledge that the appellant was not provided with notice of the type of evidence necessary to establish disability rating or an effective date.  Despite the inadequate notice provided to the appellant on these elements, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 394   (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  In that regard, the Board concludes below that service connection is not warranted for the cause of the Veteran's death, and thus, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot. 

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  A copy of the Veteran's death certificate has also been obtained and associated with the claims file. 

In addition, the Board requested a VA medical opinion, which was provided in September 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the medical opinion obtained in this case is adequate, as it is predicated on a full reading of the claims file, including the Veteran's service treatment records, private and VA medical records, and death certificate.  The examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  The examiner also cited to other contributing factors.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met. 

VA has further assisted the appellant and her representative throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to the appellant's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case. 


Law and Analysis


The appellant has claimed service connection for the cause of the Veteran's death.  In her written statements, she has contended that the Veteran's service-connected residuals of a skull fracture contributed to his cause of his death.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. 38 C.F.R. § 3.312(c)(4). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is not warranted.   The Veteran's service personnel and treatment records confirm that the Veteran fractured his skull during service when he was involved in an automobile accident.  The injury affected his left optic nerve and resulted in complete blindness in his left eye.  During the accident, the Veteran also fractured both fibula and suffered paralysis of the right common peroneal nerve.  These medical conditions necessitated his discharge from service by reason of physical disability.

The Veteran was subsequently service-connected for residuals of his injury in service, and he received treatment for his service-connected disabilities throughout the years following his separation from service.  According to VA and private treatment records, he also received treatment for hypertension, congestive heart failure, carotid artery stenosis, other cardiac and vascular abnormalities, diabetes mellitus, and chronic obstructive pulmonary disease.  In the early 2000s, he experienced a cerebrovascular accident and underwent a right carotid endarterectomy.  According to reported histories obtained during treatment visits, the Veteran used tobacco for approximately 50 years and smoked at least one pack daily until the approximate age of 62.   

In August 2006, at age 70, the Veteran presented to an emergency room following a second cerebrovascular accident.  Upon admission, the appellant reported that the Veteran had become increasingly debilitated and more or less nonambulatory over the previous four months.  Carotid dopplers revealed status post endarterectomy with no significant occlusion otherwise.  During his hospitalization, the Veteran received treatment for numerous serious medical conditions.  Some of those conditions showed improvement, and others worsened.  He was initially discharged to a rehabilitation facility, in part, for left upper limb weakness and accelerated hypertension, but he was noted to have little rehabilitation potential.  Thereafter, the Veteran was discharged under home health care.  

In December 2006, after developing increased congestion and a productive cough, the Veteran was admitted to hospice care, where he gradually declined.  He developed a poor appetite, began to sleep more frequently, coughed continuously, became restless, aggressive, weaker, and confused, and he began refusing medication.  

In January 2007, the Veteran died.  According to his death certificate, the immediate cause of death was a cerebrovascular accident.   It was also noted that the manner of death was natural and that tobacco use probably contributed.  

Initially, the Board finds that the Veteran did not have a cerebrovascular accident that manifested during his military service or that was related directly thereto.  He was not service-connected for such a disorder during his lifetime, and his service treatment records are negative for any complaints, treatment, or diagnosis of such a disorder.  Moreover, the Veteran did not seek treatment until many decades following his separation from service.  Therefore, the Board finds that a cerebrovascular accident did not manifest during service or for many years thereafter. 

With regard to the decades-long evidentiary gap in this case between active service and the earliest complaints, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261   (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness). 

In addition to the lack of evidence showing that a cerebrovascular accident manifested during service or within close proximity thereto, the evidence of record does not link such a disorder to his military service.  Indeed, as discussed below, the September 2009 VA examiner attributed the Veteran's cerebrovascular accident to other causes, including tobacco use and cardiovascular disorders.  

Moreover, the Board finds that a service-connected disability did not cause or contribute to the Veteran's death.  At the time of his death, service connection had been established for paralysis of the right common peroneal nerve and cicatrices of the right lower extremity, rated as 40 percent disabling; blindness of the left eye, residual of a skull fracture, rated as 30 percent disabling; and, cicatrices of the skin and muscle due to trauma and surgery of the right lower extremity, rated as noncompensable.  

In September 2009, a VA physician opined that it was less likely than not that the Veteran's service-connected disabilities, including scars, blindness in the left eye, and paralysis of the right external peroneal nerve, contributed to his death.  In rendering the unfavorable opinion, the VA physician reasoned that: (1) the service-connected conditions were localized problems, which could in no way reasonably be expected to have contributed to the Veteran's death; (2) the nerve paralysis was present since 1952, and although decreased leg mobility might be expected to increase the risk of deep venous thrombosis, there was no evidence of such a condition on testing; (3) the Veteran had multiple other risk factors for a cerebrovascular accident, including diabetes mellitus, hypertension, and tobacco abuse, none of which was service-connected; and, (4) he also had fairly severe carotid artery stenosis.  The examiner concluded that these factors were more likely than not the primary contributors to the cerebrovascular accident. 

The Board must assess the credibility and weight to be attached to a medical opinion.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Provided an opinion includes adequate statements of reasons or bases, the Board may favor one over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The September 2009 VA medical opinion is highly probative in this case, as it is based on a review of the pertinent clinical evidence of record and the statements of the appellant.  The examiner provided a thorough rationale and also discussed other factors that may have contributed to the Veteran's death.  

There is no medical opinion stating otherwise.  The appellant's assertions are the only evidence contained in the claims file showing that a service-connected disability caused or contributed to the Veteran's death.  The appellant is competent to report that the Veteran had certain observable residuals of a skull fracture; however, she is not a medical professional.  Therefore, her beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis, such as whether the Veteran's service-connected residuals of a skull fracture caused or contributed to the Veteran's cerebrovascular accident or death.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Based on the foregoing reasons, the Board finds that a preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  Because the preponderance of the evidence is against the appellant's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is not warranted. 


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


